                                                                                                FILED
                                                                                        2019 Jul-11 AM 10:32
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

REZENE GIDENA AREGAY,                         )
                                              )
       Petitioner,                            )
                                              )   Case No. 4:19-cv-00866-AKK-JEO
v.                                            )
                                              )
DAVID RIVERA, et al.,                         )
                                              )
       Respondents.                           )

                            MEMORANDUM OPINION

       The magistrate judge entered a report on June 19, 2019, recommending the

court grant Respondents’ motion to dismiss as moot due to Petitioner’s release on

an Order of Supervision on June 7, 2019. Doc. 6. Although the magistrate judge

advised the parties of their right to file specific written objections within fourteen

(14) days, no objections have been received by the court.1

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly,

Respondents’ motion to dismiss is due to be granted. The court will dismiss this

matter by separate order.


1
 The magistrate judge’s June 19, 2019 report and recommendation, mailed to Petitioner at the
Etowah County Detention Center, was returned by the U.S. Postal Service as undeliverable and
with the notation, “Released 06/07/19.” Doc. 7.
DONE the 11th day of July, 2019.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE
